Filed 10/19/17 (unmodified opn. attached)
                                CERTIFIED FOR PUBLICATION


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FIRST APPELLATE DISTRICT

                                            DIVISION THREE

 PESTICIDE ACTION NETWORK
 NORTH AMERICA et al.,
          Plaintiffs and Appellants,                  A145632

 v.                                                   (Alameda County
 CALIFORNIA DEPARTMENT OF                             Super. Ct. No. RG14731906)
 PESTICIDE REGULATION et al.,
                                                      ORDER MODIFYING OPINION
          Defendants and Respondents,                 NO CHANGE IN JUDGMENT
 VALENT U.S.A. CORPORATION et al.,
         Real Parties in Interest.


BY THE COURT:
        It is ordered that the opinion filed herein on September 19, 2017, be modified as
follows:
        The “Environmental Baseline” section beginning on page 21 and continuing
through page 24 is deleted.
        On page 24, in the first sentence of the “Cumulative Impacts” section, the words
“that is closely related to consideration of a meaningful project baseline” are deleted.
        On page 30, in the second to last sentence of the “Recirculation” section, the
words “any discussion of an environmental baseline or” are deleted.
        The petitions for rehearing filed September 29, 2017 and October 4, 2017 are
denied. The request for judicial notice filed on October 4, 2017 is denied. There is no
change in the judgment.



                                                  1
Date: OCT 19, 2017       McGuiness, P.J.______________P.J.




                     2
Filed 9/19/17 (unmodified version)
                                CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                         DIVISION THREE


 PESTICIDE ACTION NETWORK
 NORTH AMERICA et al.,
          Plaintiffs and Appellants,                A145632

 v.                                                 (Alameda County
 CALIFORNIA DEPARTMENT OF                           Super. Ct. No. RG14731906)
 PESTICIDE REGULATION et al.,
          Defendants and Respondents,
 VALENT U.S.A. CORPORATION et al.,
         Real Parties in Interest.


        Defendant California Department of Pesticide Regulation (the Department),
approved amended labels for two previously registered pesticides: Dinotefuran 20SG,
manufactured by real party in interest Mistui Chemicals Agro, Inc. (Mitsui), and Venom
Insecticide, manufactured by real party in interest Valent U.S.A. Corporation (Valent).
The amended labels allowed both pesticides to be used on additional crops and allowed
Venom Insecticide to be used in increased quantities. Both pesticides contain the active
ingredient dinotefuran, which is from a class of pesticides called neonicotinoids. In
approving the labels, the Department concluded uses of both pesticides in accord with the
label amendments would cause no significant environmental effect on honeybees or the
environment.
        Plaintiff Pesticide Action Network North America (PANNA) filed suit challenging
the approvals and alleging the Department violated the California Environmental Quality
Act (CEQA) by approving the label amendments without sufficient environmental



                                                3
review. The trial court denied PANNA’s writ petition, which PANNA appeals. The
record demonstrating the Department’s efforts at environmental review here were
deficient. So, we reverse.
                                     BACKGROUND
                       The Department’s Regulation of Pesticides
       The Department is responsible for regulating the distribution, sale, and use of
pesticides in California. State regulations seek to provide for the proper, safe, and
efficient use of pesticides essential for food production; to protect public health and
safety; and to protect the environment from harm by ensuring the proper stewardship of
pesticide products. (Food & Agr. Code, § 11501.)
       All pesticides sold and used in California must be licensed or registered. (Food &
Agr. Code, § 12811.) Before a pesticide can be registered in California, it must first be
registered by the United States Environmental Protection Agency (the EPA). (7 U.S.C. §
136a.) Once the EPA registers a pesticide, it is eligible for the Department’s review. The
Department must thoroughly evaluate the pesticide to ensure that, when used in
conformance with its labeling, it is effective and will not harm human health or the
environment. (Food & Agr. Code, § 12824.)
       A pesticide that demonstrates “serious uncontrollable adverse effects either within
or outside the agricultural environment,” presents a “greater detriment to the environment
than the benefit received by its use” or which has “a reasonable, effective, and practicable
alternate material . . . less destructive to the environment” may not be registered. (Food
& Agr. Code, § 12825, subds. (a), (b), (c).) The Department may also place appropriate
restrictions on how, where and in what quantities any registered pesticide may be used.
(Food & Agr. Code, § 12824.) To remain valid, pesticide registrations must be renewed
annually. (Food & Agr. Code, § 12817.)
       The Department also is obligated to continuously evaluate registered pesticides to
ensure they pose no danger to the environment. (Food & Agr. Code, § 12824.) The
Department must investigate “all reported episodes and information [it receives] that
indicate a pesticide may have caused, or is likely to cause, a significant adverse impact,


                                              4
or that indicate there is an alternative that may significantly reduce an adverse
environmental impact. If the Director finds from the investigation that a significant
adverse impact has occurred or is likely to occur or that such an alternative is available,
the pesticide involved shall be reevaluated.” (Cal. Code Regs., tit. 3, § 6220.) The
Department may cancel the registration of a pesticide it determines presents serious
uncontrollable adverse effects to the environment. (Food & Agr. Code, § 12825.)
                                       Neonicotinoids
       Neonicotinoids are a class of widely used pesticides subject to the Department’s
regulatory oversight. They are “systemic,” meaning plants exposed to them readily
absorb the chemicals which are distributed throughout the plant, including the tissues,
pollen, and nectar. This is advantageous for controlling pests because neonicotinoids can
protect all parts of the plant.
       Neonicotinoids are classified into one of three chemical groups: nitroguanidines,
nitromethylenes, and cyanoamidines. This case involves the nitroguanidine chemical
group. It includes four chemicals: imidacloprid, thiamethoxam, clothianidin, and
dinotefuran. Dinotefuran is the active ingredient in the two pesticide products at issue,
Mistui’s Dinotefuran 20SG and Valent’s Venom Insecticide. Dinotefuran 20SG was first
registered by the Department in June 2005, and its registration has been renewed annually
since then. Venom Insecticide was first registered in March 2006 , and its registration
has been renewed annually since then as well. A Mitsui-sponsored study from 2002
describes dinotefuran as “one of the most toxicologically benign and environmentally
friendly synthetic insecticides ever developed for commercial use” with “the potential to
replace more acutely toxic pesticide products and to reduce the risks to human health and
the environment when compared to existing products.” The labels for both products have
carried warnings of their toxicity to honey bees since their initial registration.
                                  Declining Bee Populations
       In 2006, the sudden and widespread decline of honey bees in the United States
began to be reported as a phenomenon called “colony collapse disorder.” This
phenomenon is characterized by the sudden loss of worker adult bees from managed


                                               5
hives, resulting in the eventual collapse of the entire bee colony within a few weeks. The
2012 “Report on the National Stakeholders Conference on Honey Bee Health,” (“2012
Stakeholder Report”), observed that approximately 28 to 33 percent of United States
honeybee colonies have failed each year since 2006, compared to a normal loss rate of 10
to percent.
       This decline has been alarming and concerning to California’s regulatory agencies.
The Department has acknowledged, “Honeybees are vital to the pollination of many of
California’s agricultural crops, which are critical to our national food system and
essential to the economy of the state.” Improving the health of honey bee colonies is
considered imperative to meet the demands of U.S agriculture for pollination and to
ensure food security.
       Scientists have embarked on an intensive level of research towards understanding
the cause of honey bee colony collapse. Several possible causes for colony collapse
disorder have been considered, and consensus appears to be building that “a complex set
of stressors and pathogens is associated with [colony collapse disorder], and researchers
are increasingly using multi-factorial approaches to studying causes of colony losses.”
The 2012 Stakeholder Report noted the “[a]cute and sublethal effects of pesticides on
honey bees have been increasingly documented, and are a primary concern.” It also
explained colony collapse disorder “is a complex phenomenon because several factors
seem to be interacting to cause [colony collapse]. [Citation.] The suspected factors
include pests, pathogens, pesticides, nutritional deficiencies and bee hive management
practices.”
                         The Department’s Neonicotinoid Reevaluation
       Years ago, the Department received data showing a potential hazard to honey bees
from pesticides containing the active ingredient imidacloprid, one of the neonicotinoids
in the nitroguanidine chemical group. The data showed that imidacloprid could
accumulate in plants at levels toxic to honeybees. In February 2009, on the basis of this
information, the Department initiated a reevaluation of imidacloprid as well as
clothianidin, thiamethoxam, and dinotefuran due to their “chemical and toxicological


                                             6
similarities” to imidacloprid. Based on these 4 chemicals, 50 pesticide registrants and
282 pesticide products—including Dinotefuran 20SG and Venom Insecticide—became
subject to reevaluation.
       This reevaluation is underway. The Department has requested data, including
additional pesticide safety studies, from neonicotinoid pesticide registrants in order to
characterize the nature and extent of the potential hazard for the reevaluation. But as of
late 2013, the Department had “not received conclusive evidence that neonicotinoids pose
a significant threat to honeybees.” Further, the results of its neonicotinoid monitoring
studies on various crops as of late 2013 “have been inconclusive overall” but have led to
further testing. Results from acute toxicity studies on honeybee larvae are under review
by the Department.1




       1
         In judicial notice requests dated February 16, 2016, and May 20, 2016, the
Department seeks judicial notice of four documents, two of which are government reports
related to both EPA and Department neonicotinoid reevaluation updates. No oppositions
to the requests were filed, and we deferred ruling on the requests until a decision on the
merits of the case. We now rule that the Department’s requests for judicial notice are
denied as to all documents.

        Two of the documents not granted judicial notice are: (1) the Joint PMRA /
USEPA Re-evaluation Update for the Pollinator Risk Assessment of the Neonicotinoid
Insecticide, dated January 6, 2016; and (2) the Department’s March 2016 Semiannual
Report Summarizing the Reevaluation Status of Pesticide Products During the Period of
July 1, 2015 through December 31, 2015. Both are government documents properly
subject to judicial notice as official acts of the agency. (Etcheverry v. Tri-Ag Serv., Inc.
(2000) 22 Cal.4th 316, 330–331; Arce v. Kaiser Foundation Health Plan, Inc. (2010) 181
Cal.App.4th 471, 483.) However, both reports post-date the Department’s June 2014
approval decision at issue in this appeal and were not relevant to that decision. (Mangini
v. R.J. Reynolds Tobacco Co. (1994) 7 Cal.4th 1057, 1063 (Mangini).)

        The other two documents not granted judicial notice are the Order Denying
Motion for Leave to File Amicus Brief, dated April 29, 2016, in Ellis v. Bradbury (N.D.
Cal. No. 3:13-cv-01266-MMC) and PANNA’s Further Request for Judicial Notice, filed
in this action in the trial court on April 3, 2015. None of these documents are relevant to
our analysis. (Mangini, supra, 7 Cal.4th at p. 1063.)

                                              7
        In September 2014, California enacted legislation intended to “ensure [the
Department] completes a thorough, scientifically sound, and timely analysis of the effects
of neonicotinoids on pollinator health.” (Legis. Counsel’s Digest, Assem. Bill No. 1789
(2013-14 Reg. Sess.) Ch. 578, p. 96.) The Legislature’s findings noted agreement among
scientists “that a combination of factors is to blame for declining pollinator health,
including lack of varied forage and nutrition, pathogens and pests such as the Varroa
mite, and chronic and acute exposure to a variety of pesticides.” (Ibid.) The Department
has until July 1, 2018, to issue a determination with respect to its neonicotinoid
reevaluation. (Food & Agr. Code, § 12838, subd. (a).) Within two years of making its
determination, the Department must “adopt any control measures necessary to protect
pollinator health.” (Food & Agr. Code, § 12838, subd. (b)(1).)
   The Department’s Public Reports for Amended Labels for Dinotefuran 20SG and
                                     Venom Insecticide
       On January 17, 2014, the Department released a public report for its proposed
decision to approve an amended label for Venom Insecticide. The amendment sought to
expand the product’s use to additional types of crops (e.g., fruiting vegetables) and to
allow its use in increased quantities.
       On January 24, 2014, the Department released a public report for its proposed
decision to approve an amended label for Dinotefuran 20SG. The label amendment
sought to allow Dinotefuran 20SG to be used on additional crops (e.g., onions, peaches
and nectarines) and to add pollinator protection language.
       In each of the reports, the Department stated it “evaluated the new labels for their
potential to create adverse environmental effects to human health, water, air, and non-
target species (checklist). After review of the new labels for the above-identified
registered products, [the Department] has determined that use of each product in a
manner consistent with its new label will have no direct or indirect significant adverse
environmental impact, and therefore no alternatives or mitigation measures are proposed
to avoid or reduce any significant effects on the environment.”



                                              8
       Earthjustice (PANNA’s counsel here) and Dr. Eric C. Mussen of the University of
California at Davis submitted comments during the review process. Dr. Mussen,
focusing on the Venom Insecticide report, commented on the proposed new label’s lack
of warning of the potential risk of honey bees to consume dinotefuran in “chemigation
water” and in contact with field applications. Earthjustice’s comments were more
extensive and expressed concern that expanded authorized use of both pesticides would
have a profound and adverse impact on honey bees.
       In June 2014, the Department evaluated the environmental concerns expressed by
Dr. Mussen and Earthjustice. The Department stated it “performed a thorough scientific
analysis of the label expansions for the products . . . . [The Department] has determined
that all identified potential adverse environmental effects associated with the use of the
products have been mitigated and the product’s label instructions provide the necessary
environmental protections. Therefore, approving the proposed label amendments does
not represent additional risk to pollinators. Data indicate that neonicotinoids are acutely
toxic to honey bees and other pollinators; however, [the Department] does not yet have
sufficient scientifically robust data to support a regulatory action to implement additional
mitigation measures, over and above current label restrictions.” The Department joined
its comments with notice of its final decision to approve the label amendments for both
Dinotefuran 20SG and Venom Insecticide.
                     PANNA’s Challenge to Department Approvals
       PANNA challenged the decisions in a petition for writ of mandate and complaint
for declaratory and injunctive relief seeking an order “directing DPR to set aside its
approval of Venom Insecticide and Dinotefuran 20SG pending the agency’s reevaluation
of neonicotinoids and compliance with CEQA.” PANNA asserted several CEQA
violations. It claimed the Department abused its discretion when it found the label
amendments had no significant environmental effect; it failed to analyze the direct,
indirect, and cumulative impacts of the new labels; and it failed to analyze project




                                             9
alternatives.2 PANNA asked for “permanent injunctive relief prohibiting [the
Department] from registering any neonicotinoid pesticide product or any other pesticide
product that is toxic to honey bees, or from approving amended labels or registering new
uses for existing neonicotinoids.” The trial court denied relief and entered judgment in
the Department’s favor. PANNA appealed.
                                      DISCUSSION
                                  A. Standard of Review
       Both parties agree that we “review[] the agency’s action, not the trial court’s
decision.” (Vineyard Area Citizens for Responsible Growth, Inc. v. City of Rancho
Cordova (2007) 40 Cal.4th 412, 427 (Vineyard Area).)
       The parties also agree that our review of the Department’s action for compliance
with CEQA “shall extend only to whether there was a prejudicial abuse of discretion.”
(Pub. Resources Code, § 21168.5.) Such an abuse “is established if the agency has not
proceeded in a manner required by law or if the determination or decision is not
supported by substantial evidence.” (Pub. Resources Code, § 21168.5.)
       This “statutory language has been interpreted as classifying abuses of discretion
into two types of agency error—namely, legal error (the failure to proceed in the manner
required by law) and factual error (making findings that are not supported by substantial
evidence). [Citation] [¶] Each type of error is subject to a different standard of judicial
review.” (POET, LLC v. Air Resources Board (2013) 218 Cal.App.4th 681, 710–711
(POET).) For this reason, “a reviewing court must adjust its scrutiny to the nature of the
alleged defect, depending on whether the claim is predominantly one of improper
procedure or a dispute over the facts.” (Vineyard Area, supra, 40 Cal.4th at p. 435.)
When the claim is legal error, we conduct an independent review to determine whether

       2
        In its fourth cause of action, PANNA asserted a violation of the Food &
Agricultural Code for the Department’s alleged failing to conduct the neonicotinoid
reevaluation in a timely manner. Based on the 2014 enactment of Food and Agricultural
Code section 12838, subdivision (a), which established the timeline for the Department’s
completion of the reevaluation, PANNA dismissed this cause of action without prejudice.
PANNA confirms this cause of action is not part of this appeal.

                                             10
the agency proceeded in the manner required by law. (Id. at p. 426.) On the other hand,
when reviewing an agency’s factual determination for error, we apply the substantial
evidence standard. (Ibid.)
                     B. CEQA’s Application to the Department’s Decisions
       Before we can determine whether the Department violated CEQA, we must decide
the extent to which CEQA applies to the Department’s decisions to approve pesticide
labeling.
       “CEQA is a comprehensive scheme designed to provide long-term protection to
the environment. [Citation.] In enacting CEQA, the Legislature declared its intention
that all public agencies responsible for regulating activities affecting the environment
give prime consideration to preventing environmental damage when carrying out their
duties. [Citations.] CEQA is to be interpreted to ‘afford the fullest possible protection to
the environment within the reasonable scope of the statutory language.’ ” (Mountain
Lion Foundation v. Fish & Game Com. (1997) 16 Cal.4th 105, 112 (Mountain Lion).)
       In general, CEQA “requires various state and local governmental entities to submit
environmental impact reports before undertaking specified activity. These reports
compel state and local agencies to consider the possible adverse consequence to the
environment of the proposed activity and to record such impact in writing.” (Friends of
Mammoth v. Board of Supervisors (1972) 8 Cal.3d 247, 254–255, disapproved on other
grounds in Kowis v. Howard (1992) 3 Cal.4th 888.) “Under CEQA, the ‘lead agency . . .
is responsible for conducting an initial study of the project to determine whether it may
have a significant effect on the environment. If it is found that the project will have no
significant effect on the environment, a negative declaration is prepared, describing the
project and indicating that it will have no significant effect.’ [Citation.] On the other
hand, if the initial study indicates that the project may have a significant effect on the
environment, the lead agency must prepare an [environmental impact report (EIR)]. . . .
The EIR must include a detailed statement concerning the environmental effects,
alternatives and other relevant factors concerning the project.” (Committee for a



                                              11
Progressive Gilroy v. State Water Resources Control Bd. (1987) 192 Cal.App.3d 847,
856–857.)
       Pursuant to Public Resources Code section 20180.5, state regulatory programs
which meet certain environmental requirements and are certified by the Secretary of the
Resources Agency are exempt from some of the usual CEQA requirements. (Pub.
Resources Code, § 21080.5.) There is no mandate for such programs to prepare initial
studies, negative declarations, and EIRs. (Cal. Code Regs., tit. 14, § 15250.)3 Public
Resources Code section 21080.5, subdivision (a) states that when a certified program
requires environmental documentation to be submitted in support of certain activities “the
plan or other written documentation may be submitted in lieu of the environmental
impact report required by this division.” (Pub. Resources Code, § 20180.5, subd. (a).)
Accordingly, a certified program may use other documents which “are considered the
‘functional equivalent’ of documents CEQA would otherwise require” (City of Arcadia v.
State Water Resources Control Bd. (2006) 135 Cal.App.4th 1392, 1422 (City of Arcadia))
and which serve as “substitute document[s] for the normal environmental review papers.
[Citation.]” (Ross v. California Coastal Com. (2011) 199 Cal.App.4th 900, 930–931
(Ross).) “The rationale for this rule is to avoid the redundancy that would result if
environmental issues were addressed in both program-related documents and an EIR.”
(POET, supra, 218 Cal.App.4th at p. 710.)
       In 1979, the Secretary of the Resources Agency certified the Department’s
regulatory program related to the “registration, evaluation, and classification of
pesticides.” (Californians for Alternatives to Toxics v. Department of Pesticide
Regulation (2006) 136 Cal.App.4th 1049, 1059 (Californians for Alternatives).) The
Code of Regulations identifies the Department’s pesticide program as one “certified . . .



       3
        Title 14, section 15000 et seq. of the California Code of Regulations codifies the
CEQA Guidelines, the regulations for the implementation of CEQA authorized by the
Legislature (Pub. Resources Code, § 21083) and “prescribed by the Secretary of
Resources to be followed by all state and local agencies in California in the
implementation of [CEQA].” (Cal. Code regs., tit. 14, §§ 15000 et seq.)

                                             12
as meeting the requirements of Section 21080.5.” (Cal. Code Regs., tit. 14, § 15251,
subd. (i).) “The Legislature found certification warranted, in part, because the
‘preparation of environmental impact reports and negative declarations for pesticide
permits would be an unreasonable and expensive burden on California agriculture and
health protection agencies.’ ” (Californians for Alternatives, supra, 136 Cal.App.4th at p.
1059.)
         Elements of the Department’s certified program can be found in title 3 of the
California Code of Regulations, section 6254, which describes the documentation the
Department must prepare for a registration decision. (Cal. Code of Regs., tit. 3, § 6254.)
This public report must include “a statement of any significant adverse environmental
effects that can reasonably be expected to occur, directly or indirectly, from
implementing the proposal, and a statement of any reasonable mitigation measures that
are available to minimize significant adverse environmental impact.” (Cal. Code of
Regs., tit. 3, § 6254.) It must also contain “a statement and discussion of reasonable
alternatives which would reduce any significant environmental impact.” (Cal. Code of
Regs., tit. 3, § 6254.)
         PANNA and the Department disagree on what the exemption from CEQA means,
and the import of the Department’s processes for environmental review of the pesticide
label amendments for Dinotefuran 20SG and Venom Insecticide. Notwithstanding the
certification and exemption from formal CEQA requirements, PANNA contends the
Department’s review must still comply with CEQA’s policy goals and substantive
standards. Because it operates a certified regulatory program, the Department contends
its environmental documents serve as the “functional equivalent” of CEQA documents
and are otherwise exempt from CEQA’s substantive requirements. Moreover, it contends
that certification of its pesticide program represents a determination that its own
environmental review procedures were adequate and that CEQA compliance must be
measured against these procedures, with which it has complied.




                                             13
       While the Department correctly states its program documents may be used in lieu
of the documents normally prepared under CEQA, it goes too far in asserting its
regulatory program “is exempt from the substantive portions of CEQA.”
       The plain language of Public Resources Code section 21080.5 makes the limited
scope of the exemption apparent. Subdivision (c) identifies the specific CEQA
provisions from which certified programs are exempt: “A regulatory program certified
pursuant to this section is exempt from Chapter 3 (commencing with Section 21100),
Chapter 4 (commencing with Section 21150), and Section 21167, except as provided in
Article 2 (commencing with Section 21157) of Chapter 4.5.” (Pub. Resources Code, §§
21080.5, subd. (c).)
       The CEQA Guidelines also dissuade us from the broad exemption the Department
urges for certified programs. The same CEQA Guideline which confirms that certified
regulatory programs are “exempt from the requirements for preparing EIRs, negative
declarations, and initial studies” immediately explains, “A certified program remains
subject to the other provisions in CEQA such as the policy of avoiding significant adverse
effects on the environment where feasible.” (Cal. Code regs., tit. 14, § 15250, italics
added.)
       The California Supreme Court has explained the limits of the certified-program
exemption. In Sierra Club v. State Bd. of Forestry (1994) 7 Cal.4th 1215 (Sierra Club),
the Board of Forestry approved two timber harvest plans (THPs) for certain old-growth
forests, through its certified regulatory program for timber harvesting operations, after
finding no significant adverse effect on old-growth dependent species. (Id. at p. 1219.)
The Supreme Court concluded the board abused its discretion when it evaluated and
approved the THPs on the basis of a record that lacked information that other involved
agencies had deemed necessary regarding the presence of old-growth dependent species.
(Id. at p. 1220.) The Court found the board had an obligation imposed by CEQA to
collect such information, without which it could not identify the environmental impacts
of a project or carry out its obligation to protect wildlife. (Id. at p. 1236.) The Court
rejected the lumber company’s argument that timber harvesting was exempt from CEQA


                                             14
because it was a certified regulatory program, explaining, “Our conclusion rests on the
fundamental assumption that in approving [THPs], the board must conform not only to
the detailed and exhaustive provisions of the [applicable regulations], but also to those
provisions of CEQA from which it has not been specifically exempted by the
Legislature.” (Id. at p. 1228.) It concluded, “Section 21080.5 compels instead the
conclusion that timber harvesting in this state is exempt only from chapters 3 and 4 of
CEQA and from section 21167 of that act.” (Id. at p. 1231.)
       The decision in Sierra Club reinforced an earlier decision reached by the First
District in Environmental Protection Information Center, Inc. v. Johnson (1985) 170
Cal.App.3d 604 (EPIC), which explained the limits of the exemption granted to certified
programs. EPIC stated, “Chapters 3 and 4 are in large part procedural elements of the
EIR process. A certified program under section 21080.5 is logically exempted from their
coverage as such programs provide an alternative to an EIR. Section 21167 is
specifically geared to the machinery of the EIR process, and the application of any of its
provisions to the THP approval process would be superfluous. Section 21080.5 contains
its own time limitation for judicial action challenging a decision made under a
functionally equivalent regulatory program. The logic of exempting these sections from
the process declared to be an acceptable alternative to EIR preparation is apparent.” (Id.
at pp. 617–618.) By making these specific exemptions, the EPIC court found “the
Legislature has manifested an intent to retain the applicability of the other provisions of
CEQA and of the Guidelines, particularly the substantive criteria and the specific aspects
of environmental effect that must be evaluated before a project may proceed. . . . [¶] . . .
[¶] While section 21080.5 may allow the industry to prepare abbreviated project plans
instead of full-blown EIRs, it does not except the industry from adhering to the broad
policy goals of CEQA as stated in section 21000, and to CEQA’s substantive standards
designed to fulfill the act’s goal of long-term preservation of a high quality environment
for the citizens of California. [Citations.]” (Id. at pp. 618, 620.) EPIC clarifies that
“[n]othing in section 21080.5 supplies a basis for concluding that the Legislature
intended the section to stand as a blanket exception from CEQA’s thorough statutory


                                             15
scheme and its salutary substantive goals.” (Id. at p. 618.) The court held, “[E]xcept for
the specific exemptions discussed, CEQA and its substantive criteria for the evaluation of
a proposed project’s environmental impact apply.” (Id. at p. 620.)
       We must reach the same conclusion as Sierra Club and EPIC that the
Department’s pesticide registration program is exempt only from CEQA chapters 3 and 4
and from Public Resources Code section 21167. Otherwise, the Department’s program—
and the environmental review documents it prepares—remain subject to the broad policy
goals and substantive standards of CEQA not affected by the limited exemption set forth
in section 21080.5, subdivision (c). (See POET, supra, 218 Cal.App.4th at p. 714; City of
Arcadia, supra, 135 Cal.App.4th at p. 1422.)
       To support its argument that adhering to its own certified environmental review
process is enough to satisfy CEQA, the Department embraces the finding in Californians
for Alternatives, supra, 136 Cal.App.4th 1049, that “the Department’s compliance with
applicable statutes and regulations constitutes CEQA compliance.” (Id. at p. 1067.)
However, Californians for Alternatives concerned a CEQA challenge related to the
Department’s procedure for annually renewing registered pesticides and whether the
Department had to annually reopen the review for public comment as part of the renewal
process. (Id. at p. 1055) Neither CEQA nor the Department’s regulations required the
Department to do so. (Id. at p. 1066.) But this case concerns the adequacy of the
Department’s environmental review documents under both the certified program’s
regulations and the substantive requirements of CEQA. Notably, even Californians for
Alternatives acknowledged the certification of a regulatory program amounted to an
“exempt[ion] from several CEQA procedural requirements.” (Id. at p. 1067, italics
added.) The Californians for Alternatives court did not address CEQA’s substantive
requirements, nor does it bear on those substantive requirements at issue in this appeal.
       The Department’s reliance on Mountain Lion, supra, 16 Cal.4th 105, is also
unavailing. The Department contends PANNA’s position directly conflicts with
Mountain Lion, which recognized that a certified program’s environmental
documentation serves as a functional equivalent of an EIR. (Id. at p. 113.) Our


                                            16
conclusion does not diminish the significance of environmental review documents from
certified programs as functionally equal to an EIR, nor does it require the Department to
prepare full EIRs for every action it takes. Rather, consistent with statutory language, the
Department’s environmental review is not a “blanket exemption” from CEQA, and it
may not be relieved of CEQA’s substantive requirements to thoroughly evaluate specific
environmental effects before it approves an activity. Even the Supreme Court in
Mountain Lion recognized “[a]n agency operating pursuant to a certified regulatory
program must comply with all of CEQA’s other requirements.” (Id. at p. 114, italics
added.)
          C. The Department’s Compliance with CEQA’s Substantive Requirements
       Since the Department’s certified regulatory program remains subject to the broad
policy goals and substantive requirements of CEQA, we next address whether the
Department’s public reports approving the pesticide label amendments comply with those
requirements and the other content requirements for environmental documentation from a
certified program. PANNA identifies multiple deficiencies in the Department’s review.
Although the Department may prepare abbreviated environmental review documents that
serve as the functional equivalent of what CEQA would normally require, its review
remains subject to CEQA’s policy goals and substantive standards. To determine
whether the Department’s public reports were adequate, we turn to the statutes and
regulations containing the policy goals, substantive standards, and content requirements
for a certified program’s environmental documents.
       CEQA’s broad policy goals are set forth in Public Resources Code sections 21000
through 21006. Many of the goals are expressed in legislative findings and declarations
in very general terms. (E.g., Pub. Resources Code, § 21001 [“The Legislature . . .
declares that it is the policy of the state to: [¶] (a) Develop and maintain a high-quality
environment now and in the future, and take all action necessary to protect, rehabilitate,
and enhance the environmental quality of the state.”].) Several, however general, are
relevant for this appeal. The substantive standards with which the Department’s
documentation must comply are found throughout CEQA, outside of the exemptions in


                                              17
CEQA Chapters 3 and 4 and Public Resources Code section 21167 (the procedural EIR).
Public Resources Code section 21080.5 specifies the content required in environmental
review documents prepared by a certified regulatory program. The CEQA Guidelines in
section 15000 et seq. of title 14 of the California Code of Regulations provide additional
content requirements for a certified program’s substitute documentation. Finally, the
regulations adopted by the Department to secure certification appear in section 6254, title
3 of the California Code of Regulations.
       We will identify and apply the specific, relevant standards to the Department’s
public reports to evaluate the sufficiency of the record supporting the Department’s
review. We recognize substantial parts of PANNA and the Department’s briefing debate
whether the Department’s public reports either embody the EIR process or have no
resemblance to an EIR and are the equivalent of a negative declaration. As the court in
Ross, supra, 199 Cal.App.4th 900, noted, “No doubt, there is an overlap between the
requirements of a substitute document prepared for use in a certified regulatory program
and those applicable to the preparation of an environmental impact report. We need not
describe in detail how the requirements for a negative declaration or an environmental
report, on one hand, and a certified program substitute document, on the other, differ or
are the same.” (Id. at p. 933.) Rather, we “apply the statutory and regulatory
requirements” specified in applicable CEQA statutory provisions and guidelines to
determine the sufficiency of a certified program’s environmental review documents. (See
id. at pp. 930–944.) When we do, we conclude the Department’s public reports for
Dinotefuran 20SG and Venom Insecticide failed to comply with what CEQA requires for
certified regulatory program substitute documents.4


       4
          PANNA claims additional deficiencies in the Department’s public reports which
do not factor into our conclusion. In a footnote, PANNA argues that the Department
failed to describe all the crops affected by the proposed use expansion and that it
concealed the increased quantities of pesticide allowed to be used under the amended
label for Venom Insecticide. PANNA also criticizes the Department’s “short response”
to its “extensive written comments and accompanying scientific studies” as “not detailed
enough.” As we have noted, “an agency operating pursuant to a certified regulatory

                                            18
                                         Alternatives
       PANNA contends the Department’s reports “perhaps most glaringly” failed to
address any feasible alternative to registering the proposed new uses for Dinotefuran
20SG and Venom Insecticide. We agree.
       Our Supreme Court has held that in a review conducted under a certified
regulatory program, “the public agency bears the burden of affirmatively demonstrating
that, notwithstanding a project’s impact on the environment, the agency’s approval of the
proposed project followed meaningful consideration of alternatives.” (Mountain Lion,
supra, 16 Cal.4th at p. 134.) Indeed, consideration of alternatives is one of the hallmarks
of CEQA analysis. Public Resources Code section 21001, subdivision (g) declares it is
the policy of the state to “[r]equire governmental agencies . . . to consider alternatives to
proposed actions affecting the environment.” (Pub. Resources Code, § 21001, subd. (g).)
Public Resources Code section 21002 states that “it is the policy of the state that public
agencies should not approve projects as proposed if there are feasible alternatives . . .
available which would substantially lessen the significant environmental impacts of such
projects, and that the procedures required by this division are intended to assist public
agencies in systematically identifying . . . feasible alternatives . . . which will avoid or
substantially lessen such significant effects.” (Pub. Resources Code, § 21002.) Content
requirements for the documentation of a certified program must include “a description of
the proposed activity with alternatives to the activity.” (Pub. Resources Code, § 21080.5,
subd. (d)(3)(A).) This is reflected in the Department’s own program regulations which
state that “[e]ach public report [prepared by the Department] shall also contain a


program is subject only to certain abbreviated CEQA requirements.” (W.M. Barr & Co.
v. South Coast Air Quality Management Dist. (2012) 207 Cal.App.4th 406, 408, fn. 6).
Further, “[r]esponses to comments need not be exhaustive; they need only demonstrate a
‘good faith, reasoned analysis.’ ” (Eureka Citizens for Responsible Government v.
Eureka (2007) 147 Cal.App.4th 357, 378.) For substitute, abbreviated documents in lieu
of the normal environmental review reports, the Department’s public reports’ summary
descriptions of the proposed label amendments were sufficient, and the Department’s
responses to public comments contained enough detail on significant environmental
points raised to understand the extent of the Department’s analysis.

                                              19
statement and discussion of reasonable alternatives which would reduce any significant
environmental impact.” (Cal. Code Regs., tit. 3, § 6254.)
         The CEQA Guidelines also call for analysis of alternatives in any functionally
equivalent document prepared in a certified program: “The document used as a substitute
for an EIR or negative declaration in a certified program shall include [¶] . . . [¶] [e]ither
[¶] “(A) Alternatives to the activity and mitigation measures to avoid or reduce any
significant or potentially significant effects that the project might have on the
environment, or [¶] (B) A statement that the agency’s review of the project showed that
the project would not have any significant or potentially significant effects on the
environment and therefore no alternatives or mitigation measures are proposed to avoid
or reduce any significant effects on the environment. This statement shall be supported
by a checklist or other documentation to show the possible effects that the agency
examined in reaching this conclusion.” (Cal. Code Regs., tit. 14, § 15252, subd.
(a)(2)(A) & (B).) Thus, “a legally sufficient [environmental review document] must
include some consideration of feasible alternatives even if the project’s significant
environmental impacts will be avoided through mitigation measures.” (Friends of the
Old Trees v. Department of Forestry & Fire Protection (1997) 52 Cal.App.4th 1383,
1395.)
         The record here fails to address these requirements on multiple levels. Based on
our review of the Department’s documentation, the Department made no effort to analyze
alternatives to the expanded use of either Dinotefuran 20SG or Venom Insecticide.
Neither report described any feasible alternatives to the proposed activities including a
“no project” alternative. The Department’s public reports for both pesticides are clear
that “no alternatives . . . [were] proposed,” and the Department’s final decision confirmed
this.
         The Department responds that under its regulations, it need only consider
alternatives when it has found significant environmental impacts. Indeed, the
Department expressed this position in its reports: “After review of the new labels for the
above-identified registered products, [the Department] has determined that use of each


                                              20
product in a manner consistent with its label will have no direct or indirect significant
adverse environmental impact, and therefore no alternatives or mitigation measures are
proposed to avoid or reduce any significant effects on the environment.” At oral
argument, to further substantiate this determination, the Department referenced a 2010
Mitsui-sponsored study in the record which concluded application of dinotefuran on
cotton plants had no adverse effects on honeybees. We are nonetheless perplexed how
the Department could reach such a conclusion given since 2009 dinotefuran has been
subject to reevaluation under the Department’s regulations, which require reevaluation
when a substance “may have caused, or is likely to cause, a significant adverse impact, or
that indicate there is an alternative that may significantly reduce an adverse
environmental impact.” (Cal. Code Regs., tit. 3, § 6220.) The reevaluation of
neonicotinoids—including dinotefuran—continues.
       To reconcile its reevaluation with its approvals of the Dinotefuran 20SG and
Venom Insecticide label amendments, the Department contrasts the regulatory standard
for reevaluation with the standard for determining when there are significant
environmental impacts. Rejecting PANNA’s contention that the fair argument standard
the Department acknowledges applies to reevaluation also applies to its registration
decisions, the Department states the term “fair argument” appears nowhere in its certified
program regulations. It notes the phrase “may have a significant environmental effect”
which provides the statutory basis for the fair argument standard for reevaluation appears
nowhere in its regulations. The Department contends the specific language of its certified
program regulations requires the Department only to discuss “any significant adverse
environmental effect that can reasonably be expected to occur, directly or indirectly,
from implementing the proposal.” (Cal. Code Regs., tit. 3, § 6254, emphasis added.)
Like the trial court, we are not persuaded and see distinctions without a difference. The
Department’s regulations which require review when a significant adverse effect “can
reasonably be expected to occur” is not meaningfully different from CEQA regulations
imposing a fair argument review when an activity “may have a significant environmental
effect.” The Supreme Court has noted that under the CEQA Guidelines, “[I]t is


                                             21
appropriate for agencies to apply the fair argument standard in determining whether there
is a reasonable possibility of a significant effect on the environment.” (Berkeley Hillside
Preservation v. City of Berkeley (2015) 60 Cal.4th 1086, 1115.) There is nothing
distinctive about the specific language in the Department’s program regulations which
give us reason to refrain from applying the fair argument standard to its pesticide
registration decisions as well as its decisions to reevaluate pesticides previously
approved.
       But even if the Department’s finding of no significant impacts was meaningfully
derived, it does not excuse the Department from showing how it reached its conclusion.
In such circumstances, “a checklist or other documentation to show the possible effects
that the agency examined in reaching this conclusion” is needed. (Cal. Code Regs., tit.
14, § 15252, subd. (a)(2)(A) & (B).) Both public reports refer to a “checklist” evaluation
of the label amendments for their potential to create adverse environmental impacts, but
we found no checklist in the record and the public reports reveal nothing of the
Department’s study. At oral argument, the Department’s counsel represented that
Department staff used a checklist in their analysis but could not provide an explanation
why the analysis was not in the record. Counsel for one of the real parties in interest
explained the absence of any physical checklist in the context of the more than 10,000
pesticide registration applications the Department must process each year and the
systematic, continuous nature of the Department’s review process which here was to
amend to two long-standing registrations to add uses familiar to the Department. We
appreciate the tremendous task before the Department and recognize the utility and
suitability of its certification. While that certification justifies the exemptions from
CEQA’s procedural requirements, it does not excuse the Department from CEQA’s
substantive requirements or explaining its analysis, as we have discussed, without an
adequate record, even for amended label applications. This is especially the case here,
where the Department decided to reevaluate the products several years after its original
registration decisions on the concern such products may cause or are likely to cause
significant environmental effects.


                                              22
       We also reject the Department’s contention that PANNA had the burden to
identify feasible alternatives. “Under CEQA, the public agency bears the burden of
affirmatively demonstrating that, notwithstanding a project’s impact on the environment,
the agency’s approval of the proposed project followed meaningful consideration of
alternatives.” (Mountain Lion, supra, 16 Cal.4th at p. 134.) The Department failed to
demonstrate that it meaningfully considered alternatives to the requested label
amendments, and its approval of the labels without having done so was an abuse of
discretion.
                                 Environmental Baseline
       PANNA also contends the Department failed to assess baseline conditions with
respect to actual use of neonicotinoids in California. We agree that the Department’s
environmental documents lacked adequate baseline information.
       Baseline commonly refers to the requirement that an EIR “must include a
description of the physical environmental conditions in the vicinity of the project, as they
exist at the time the notice of preparation is published.” (Cal. Code Regs., tit. 14, §
15125.) This description of existing environmental conditions ordinarily serves as the
“baseline” for measuring the changes to the environment that will result from the project
and for determining whether those environmental effects are significant. (Cal. Code
Regs., tit. 14, § 15125.) Where a project involves ongoing operations or a continuation of
past activity, the established levels of a particular use and the physical impacts thereof are
considered to be part of the existing environmental baseline. (Communities for a Better
Environment v. South Coast Air Quality Management Dist. (2010) 48 Cal.4th 310, 320–
323, 326–328 (Communities for a Better Environment).) “Neither CEQA nor the CEQA
Guidelines mandates a uniform, inflexible rule for determination of the existing
conditions baseline. Rather, an agency enjoys the discretion to decide, in the first
instance, exactly how the existing physical conditions without the project can most
realistically be measured, subject to review, as with all CEQA factual determinations, for
support by substantial evidence.” (Id. at p. 328.)



                                             23
       Neither party has cited and we have found no reported decision that imposes
CEQA baseline requirements on a certified regulatory program’s environmental
documents. The Department never argues that its certified program is exempt from this
requirement. But our conclusion that the Department’s abbreviated environmental
documents must nonetheless assess baseline conditions is consistent with those CEQA
policy goals and substantive standards from which certified regulatory programs are not
exempt. (Cal. Code Regs. tit. 14, § 15250.) The policy underlying CEQA is set forth in
part in Public Resources Code section 21002, which provides that “the procedures
required [by CEQA] are intended to assist public agencies in systematically identifying
both the significant effects of proposed projects and the feasible alternatives or feasible
mitigation measures which will avoid or substantially lessen such significant effects.”
(Pub. Resources Code, § 21002.) This policy is supplemented by CEQA’s guidelines,
which identify as one of its basic purposes to “[i]nform government decision-makers and
the public about the potential, significant environmental effects of proposed activities.”
(Cal. Code Regs., tit. 14, § 15002, subd. (a)(1).) To give effect to the policy of
identifying significant adverse effects of a proposal, an EIR “must delineate
environmental conditions prevailing absent the project, defining a baseline against which
predicted effects can be described and quantified.” (Neighbors for Smart Rail v.
Exposition Metro Line Const. Authority (2013) 57 Cal.4th 439, 447.) The same need for
a delineated baseline applies with equal force to a certified regulatory program’s
environmental documents which also must assess any significant adverse environmental
effects of a project.
       The Department says that it acknowledged and assessed baseline conditions and
refers to its response letter to public comments which explain that no new significant
impacts will result because “the uses are already present on the labels of a number of
currently registered neonicotinoid containing products” The Department further refers us
to hundreds of pages in the record regarding “the mountains of data about actual use” of
the other registered neonicotinoids to demonstrate its analysis of a meaningful baseline.



                                             24
       While the Department has the discretion to decide how the baseline can be
measured, it is not apparent from this mass of data that the Department ever conducted
any such analysis. “The description of the environmental setting shall be no longer than
is necessary to an understanding of the significant effects of the proposed project and its
alternatives.” (Cal. Code Regs., tit. 14, § 15125, subd. (a).) Here, the entirety of the
Department’s baseline assessment related to the expanded use of the two pesticides
throughout California is a single statement in its public comments that notes “the uses are
already present on the labels of a number of currently registered neonicotinoid containing
products.” This general statement says nothing about the contours of the baseline relied
upon by the Department. Whether the Department relied on actual existing uses of
neonicotinoids or “hypothetical numbers,” as PANNA contends, and in what quantities is
not clear. In the absence of any meaningful discussion of baseline conditions, we cannot
conclude that possible significant environmental impacts resulting from the proposed
label amendments were “adequately investigated and discussed.” (See Cal. Code Regs.,
tit. 14, § 15125, subd. (c).) Simply because the Department “had mountains of data about
actual use” of other neonicotinoids does not mean it actually used that data to define a
baseline or to inform its conclusions, and there is nothing in the record that reflects it
actually did so.
       The Department says there is no requirement it had to “publicly identify or
describe” its baseline under its regulations. We disagree. The Department’s regulations
and its certified regulatory program do not exempt it from the policy goals and
substantive standards of CEQA. One such policy is to “[i]nform government
decisionmakers and the public about the potential, significant environmental effects of
proposed activities.” (Cal. Code Regs., tit. 14, § 15002, subd. (a)(1).) By withholding
adequate information on its selected baseline, the Department obscures any prospect that
the public will be able to ascertain the significant effects of a proposed project or whether
a project will have no significant effects, as the Department concluded here. (See
Communities for a Better Environment, supra, 48 Cal.4th at p. 328 [without comparing
proper baseline conditions with conditions expected to be produced by a project, EIR


                                              25
“will not inform decision makers and the public of the project’s significant environmental
impacts, as CEQA mandates”].) In this case, the Department’s reports contained no
information on the baseline used for determining environmental impacts. This
constituted a failure to proceed in the manner required by law.
                                   Cumulative Impacts
       A substantive CEQA requirement that is closely related to consideration of a
meaningful project baseline is the assessment of a project’s cumulative impacts on the
environment. This concept considers the incremental effect a proposed approval may
have when viewed in connection with past, current or future approved projects.
PANNA contends the Department’s documentation does not show that it considered
whether the impact to honey bees associated with registering new uses for the two
insecticides would be cumulatively considerable. Again, we agree.
       Whether a cumulative impacts analysis is required in a certified program’s
documentation is not as readily apparent as the requirement to consider reasonable
alternatives. The broad policy goals of CEQA in Public Resources Code sections 21000
et seq. do not refer to cumulative impacts. (See Pub. Resources Code, § 21000 et seq.)
Section 21080.5, which sets forth the content requirements for certified program
documentation, also makes no reference to a cumulative impacts analysis. (See Pub.
Resources Code, § 21080.5.) And the Department’s certified program regulations are
silent on this point. (See Cal. Code Regs., tit. 3, § 6254.) But case law makes clear such
an analysis is an integral part of a program’s evaluation process.
       In Laupheimer v. State of California (1988) 200 Cal.App.3d 440 (Laupheimer),
the plaintiffs petitioned for a writ of mandate to prevent the logging of a neighboring
property pursuant to a THP approved by the California Department of Forestry. (Id. at
pp. 447–448.) The plaintiffs argued that the approvals were improper because the agency
had not undertaken a cumulative impacts analysis, and the court reviewed the agency’s
obligation to consider such cumulative impacts as part of its certified timber harvesting
program. (Id. at p. 460.)



                                             26
       Observing that Public Resources Code section 21080.5 and the Department’sown
regulations imposed no obligation to review cumulative impacts (Laupheimer, supra, 200
Cal.App.3d at pp. 461–462), the court identified the cumulative-impacts requirement in
Public Resources Code section 21083, which provides that where “[t]he possible effects
of a project are individually limited but cumulatively considerable” an evaluation shall
“require a finding that a project may have a ‘significant effect on the environment.’ ”
(Pub. Resources Code, § 21083, subd. (b)(2).) “ ‘[C]umulatively considerable’ means
that the incremental effects of an individual project are considerable when viewed in
connection with the effects of past projects, the effects of other current projects, and the
effects of probable future projects.” (Pub. Resources Code, § 21083, subd. (b)(2).)
Laupheimer found more references to cumulative impacts in the CEQA Guidelines,
including the requirement that “significant” cumulative impacts be discussed in EIRs
(Laupheimer, supra, at p. 460) and a more detailed definition of the term: “ ‘Cumulative
impacts’ refer to two or more individual effects which, when considered together, are
considerable or which compound or increase other environmental impacts. [¶] (a) The
individual effects may be changes resulting from a single project or a number of separate
projects. [¶] (b) The cumulative impact from several projects is the change in the
environment which results from the incremental impact of the project when added to
other closely related past, present, and reasonably foreseeable probable future projects.
Cumulative impacts can result from individually minor but collectively significant
projects taking place over a period of time.” (Cal. Code Regs., tit. 14, § 15355.)
       Noting the agency’s exemption from the EIR requirement as a certified regulatory
program, Laupheimer asserted “the specific cumulative-impact provisions of the
Guidelines cannot be said to be directly applicable” to its THP. (Laupheimer, supra, 200
Cal.App.3d at p. 462.) But as the court in EPIC, supra, 170 Cal.App.3d at p. 625, had
done, Laupheimer reasoned “that CEQA’s specific-cumulative impact provisions
constitute recognition of the abstract significance of cumulative impacts to an
environmental inquiry, and that in this abstract sense significant cumulative impacts must
be considered in the course of any environmental inquiry subject to CEQA’s broad policy


                                             27
goals, whether or not also subject to CEQA’s EIR requirements.” (Laupheimer, supra,
200 Cal.App.3d at p. 462.) It added, “We cannot quarrel with the proposition that [the
agency] as it exercises its regulatory functions under the Act and Rules, must consider
each timber harvesting plan in its full environmental context and not in a vacuum.”
(Ibid.)
          Having determined that consideration of cumulative impacts was necessary and
important in “seeing the entire environmental picture,” Laupheimer discussed the
contours of such an analysis by a certified program. (Laupheimer, supra, 200 Cal.App.3d
at p. 462) The court asserted the agency in every case had “to make at least a preliminary
search for potential cumulative environmental effects, and if any such effect were
perceived, at least a preliminary assessment of its significance.” (Id. at pp. 462–463.) In
circumstances disclosing “one or more significant potential cumulative effects, then [the
agency] would be obliged to give careful consideration to those effects in determining
whether . . . to approve the . . . plan.” (Id. at p. 463.) Such an analysis requires the
agency to “look[] for and in some reasonable manner assess[] potential cumulative
environmental effects, and . . . [give] sufficient consideration to any such effect it should
reasonably have considered significant.” (Id. at p. 466.) Because the agency had not
considered the potential cumulative effects of the timber harvesting plan, Laupheimer
concluded there was an abuse of discretion.
          Here, the Department also failed to explain its analysis of the cumulative impacts
of registering new uses for the pesticides in the context of the Department’s past, present,
and future decisions regarding neonicotinoid use in California. Neither the public reports
or the final decision contained cumulative impacts analysis. The single record reference
we found to such an analysis appears in the Department’s May 2014 response to
Earthjustice, noting in conclusory fashion that the “crops added to the two dinotefuran
products [at issue here] will not result in new significant direct, indirect and cumulative
impacts to honeybees because the uses are already present on the labels of a number of
currently registered neonicotinoid containing products.”



                                               28
         But “the cumulative impact analysis must be substantively meaningful.” (Joy
Road Area Forest and Watershed Assn. v. California Dept. of Forestry & Fire Protection
(2006) 142 Cal.App.4th 656, 676 (Joy Road).) “ ‘ “A cumulative impact analysis which
understates information concerning the severity and significance of cumulative impacts
impedes meaningful public discussion and skews the decisionmaker’s perspective
concerning the environmental consequences of the project, the necessity for mitigation
measures, and the appropriateness of project approval. [Citation.]” [Citation.] [¶] While
technical perfection in a cumulative impact analysis is not required, courts have looked
for “adequacy, completeness, and a good faith effort at full disclosure.” [Citation.]’
[Citation.]” (Ibid.) Even under the more relaxed expectation for such an analysis
described by Laupheimer, the Department’s one-sentence response lacked facts and
failed to provide even a brief explanation about how the Department reached its
conclusion.
         This is not surprising given the Department’s approach appears to have been to
simply put off altogether considering the cumulative effects of approving additional and
increased uses of dinotefuran-containing pesticides until the reevaluation is complete.
The Department revealed as much in its response to Earthjustice when it stated, “The
determination of whether the use of neonicotinoid products is resulting in adverse effects
that require additional mitigation will be addressed by the reevaluation. The two
amended dinotefuran products are already included in [the Department’s] evaluation.”
The promise of more analysis to come following the conclusory explanation here simply
does not measure up to CEQA’s mandate that relevant information on the effects of a
project be made available as soon as possible and presented in a way that is useful to
decisionmakers and the public. (Pub. Resources Code, §§ 21001, subd. (b), 21003.1, sub.
(b).)5


         5
          The Department’s failure to meaningfully consider cumulative effects at this
juncture strikes us as a serious misstep, as its consideration of cumulative effects seems
critical given past, current, and probable future approvals of neonicotinoid products. We
note that in 2012 and 2013, during the Department’s ongoing neonicotinoid reevaluation,

                                             29
       The Department did not proceed as required by law and abused its discretion when
it approved the amended labels without considering the cumulative effects of its decision.
                                        Recirculation
       Public Resources Code section 21003.1, subdivision (b) provides that
“[i]nformation relevant to the significant effects of a project, alternatives, and mitigation
measures which substantially reduce the effects shall be made available as soon as
possible by lead agencies, other public agencies, and interested persons and
organizations.” (Pub. Resources Code, § 21003.1, subd. (b).) Further, section 21092.1
also provides, that “[w]hen significant new information is added to an environmental
impact report after notice has been given . . . and consultation has occurred . . . but prior
to certification, the public agency shall give notice again . . . and consult again . . . before
certifying the environmental impact report.” (Pub. Resources Code, § 21092.1.) In Joy
Road, supra, 142 Cal.App.4th 656, the court held the certified regulatory program
exemption from CEQA requirements did not extend to these recirculation provisions.
(Id. at p. 668.)
       However, “[r]ecirculation based on the addition of new information after the close
of the public comment period is not required unless that information is ‘significant.’
[Citation.] The information is not considered significant unless the document ‘is changed
in a way that deprives the public of a meaningful opportunity to comment upon a
substantial adverse environmental effect of the project or a feasible way to mitigate or



the Department “issued twelve final decisions which either registered new agricultural
products containing neonicotinoid active ingredients or registered label amendments for
existing products containing neonicotinoid active ingredients,” which either added new
crop sites or new target pests for the neonicotinoid product. One expert report concluded
that “annually increasing use of neonicotinoids may be playing a role in driving [bee]
declines.” We also reject any Department effort to minimize cumulative impacts of its
approvals based on the presence of other products on the market for the same crops.
“Focusing on the de minimis effect in absolute terms isolates the effect individually, and
this runs counter to the combined approach that CEQA cumulative impacts law requires.”
(Communities for a Better Environment v. California Resources Agency (2002) 103
Cal.App.4th 98, 121.)

                                               30
avoid such an effect (including a feasible project alternative) that the project’s proponents
have declined to implement.’ [Citation.] ‘[R]ecirculation is not required where the new
information added to the EIR “merely clarifies or amplifies [citations] or makes
insignificant modifications in [citation] an adequate EIR.” [Citation.] On the other hand,
recirculation is required, for example, when the new information added to an EIR
discloses: (1) a new substantial environmental impact resulting from the project or from a
new mitigation measure proposed to be implemented [citation]; (2) a substantial increase
in the severity of an environmental impact unless mitigation measures are adopted that
reduce the impact to a level of insignificance [citation]; (3) a feasible project alternative
or mitigation measure that clearly would lessen the environmental impacts of the project,
but which the project’s proponents decline to adopt [citation]; or (4) that the draft EIR
was so fundamentally and basically inadequate and conclusory in nature that public
comment on the draft was in effect meaningless [citation].” (Center for Biological
Diversity v. California Dept. of Forestry & Fire Protection (2014) 232 Cal.App.4th 931,
949.)
        Here, in light of the Department’s pending neonicotinoid reevaluation, its initial
public reports for Venom Insecticide and Dinotefuran 20SG were both so inadequate and
conclusory that public comment on the draft was effectively meaningless. Neither
analysis in the January 2014 public reports exceeded a few pages. As discussed, both
reports referred to a “checklist” evaluation of the label amendments for their potential to
create adverse environmental impacts, but no checklist accompanied the report or is
found in the record. For both products, the Department reached the same conclusion that
there would be no significant adverse environmental impacts if the products are used in a
manner consistent with the labels. But the Department provided no analysis or
explanation to show how it reached that conclusion. Further, it made no attempt to
discuss this conclusion in the context of its decision to reevaluate neonicotinoids on the
basis that they “may have caused, or [are] likely to cause, a significant adverse impact, or
that indicate there is an alternative that may significantly reduce an adverse
environmental impact.” (Cal. Code Regs., title 3, § 6220.) As analyzed above, neither


                                              31
report described alternatives to the proposed activities nor did they include any discussion
of an environmental baseline or an assessment of cumulative impacts. Given the
Department refrained from explaining its decision until it responded to public comments,
recirculation was required to allow meaningful public comment directed at the rationale
for its decision.
                                     DISPOSITION
       The judgment denying PANNA’s writ of mandate is reversed. The judgment is
remanded to the superior court with instructions to issue a writ of mandate directing the
Department to rescind its June 13, 2014 approval of the Dinotefuran 20SG and Venom
Insecticide label amendments.




                                            32
                                               _________________________
                                               Siggins, J.


We concur:


_________________________
McGuiness, P.J.


_________________________
Pollak, J.




Pesticide Action Network North America v. California Dept. of Pesticide Regulation,
A145632


                                          33
Trial Court:                                   Alameda County Superior
                                               Court



Trial Judge:                                   Hon. George C. Hernandez, Jr.


Counsel:

Earthjustice, Gregory C. Loarie, Tamara T. Zakim, Stacey Putnam Geis for Appellants.
Vic Sher Law, Victor M. Sher for Pollinator Stewardship Council as Amicus Curiae on
behalf of Appellants.
Kamala D. Harris, Attorney General, Robert W. Byrne, Senior Assistant Attorney
General, Gaving G. McCabe, Supervising Deputy Attorney General, Marc N. Melnick,
Deputy Attorney General for Respondents California Department of Pesticide
Regulation, Brian H. Leahy, and Ann N. Prichard.
Kahn, Soares, & Conway, George H. Soares, Ann M. Grottveit for Respondents
California Citrus Mutual, California Fresh Fruit Association, Western Agricultural
Processors Association, California Cotton Ginners and Growers Association, Western
Plant Health Association, and CropLife America.
Quinn Emanuel Urquhart & Sullivan, J.D. Horton, Jonathan Cooper for Real Party in
Interest Mitsui Chemicals Agro, Inc.
Dentons US, Stanley W. Landfair, Lawrence S. Ebner, E. Jacob Lubarsky for Real Party
in Interest Valent U.S.A. Corporation.




                                          34